Citation Nr: 0031171	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  98-14 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to an increased rating for post traumatic 
stress disorder (PTSD), currently rated 50 percent disabling.

2.  Entitlement to an increased rating for coronary artery 
disease, status post coronary artery bypass graft, currently 
rated 60 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1941 to 
August 1942, and from April 1945 to June 1946; he was a 
prisoner of war (POW) of the Japanese government from April 
to August 1942.  This matter comes to the Board of Veterans' 
Appeals (Board) from the Department of Veterans Affairs (VA) 
Manila Regional Office (RO) August 1997 rating decision which 
denied a rating in excess of 10 percent for the service-
connected PTSD, and a rating in excess of 30 percent for the 
service-connected coronary artery disease, status post bypass 
graft.

By RO rating decision in April 2000, the rating for his PTSD 
was increased from 10 to 50 percent, effective March 6, 1997, 
the date of receipt of the increased rating claim.  The claim 
remains in controversy where less than the maximum available 
benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

Regarding the veteran's claim of increased rating for 
coronary artery disease, service connection therefor was 
awarded by RO rating decision in February 1996, effective 
August 24, 1993, and a 30 percent rating was assigned; no 
timely appeal from that decision had been filed.  In March 
1997, he filed a claim for increased rating of his service-
connected coronary artery disease; that claim was denied by 
RO rating decision in August 1997 (here on appeal).  By 
rating decision in April 2000, the RO found that the February 
1996 rating decision (granting service connection for 
coronary artery disease and assigning it a 30 percent rating) 
was clearly and unmistakably erroneous as the service-
connected coronary artery disease should be assigned a 100 
percent rating, effective the date of the award of service 
connection (August 24, 1993) to February 28, 1994, and 60 
percent on and after March 1, 1994.  Consistent with AB, 
6 Vet. App. 35, the veteran's increased rating claim, filed 
in March 1997, remains in controversy where less than the 
maximum benefit is awarded; thus, it must be determined 
whether a rating greater than 60 percent is warranted since 
March 1, 1994.

The evidence of record indicates that the veteran may have 
received outpatient medical treatment for his PTSD and 
coronary artery disease after May 1998 (and appears to have 
had heart catheterization in December 1998), but medical 
records documenting such treatment are not in the claims 
file; also missing from the file is a February 1995 VA 
psychiatric examination report (referred to by VA examiners 
on psychiatric examinations in December 1995 in June 1999).  
When VA is on notice of the existence and relevance of 
evidence, it must obtain same prior to issuing a decision.  
See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Nevertheless, 
in view of the favorable resolution of the veteran's appeal 
below, it is clear that he has not been prejudiced by the 
fact that the February 1995 psychiatric examination report 
and complete treatment records from May 1998 to the present 
have not been associated with the claims file.  See Bernard 
v. Brown, 4 Vet. App. 383 (1993).

During this appeal, VA regulation pertaining to the rating of 
cardiovascular disabilities, 38 C.F.R. § 4.100 et seq., was 
amended effective January 12, 1998.  See 62 Fed. Reg. 65,219 
(1997).  In light of the favorable result of the veteran's 
appeal under the regulatory criteria in effect prior to 
January 12, 1998, as discussed below, the Board finds that 
the veteran has not been prejudiced by the fact that his case 
was not considered under the newly amended regulation.  See 
Bernard, 4 Vet. App. 384.

In August 1997, the RO denied the veteran's claim of service 
connection for peptic ulcer disease.  A notice of 
disagreement was received in January 1998, a statement of the 
case was issued in February 2000, but a timely substantive 
appeal was not filed by or on behalf of the veteran.  
38 U.S.C.A. § 7105 (West 1991).


FINDINGS OF FACT

1.  The veteran's service-connected PTSD is manifested by 
symptoms of tearfulness, anxiety, depression, nervousness, 
nightmares, flashbacks, intrusive memories and recollections, 
social isolation, irritability, and anger; it is productive 
of inability to function in social and occupational settings.

2.  His service-connected coronary artery disease, status 
post coronary artery bypass graft, is manifested by recurrent 
angina on mild exertion, frequent episodes of paroxysmal 
nocturnal dyspnea representing an angina-equivalent, and 
ability to exercise less than 4 metabolic equivalents (MET).


CONCLUSIONS OF LAW

1.  Resolving the benefit of the doubt in the veteran's 
favor, the schedular criteria for a 100 percent rating for 
PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2000).

2.  The schedular criteria for a 100 percent rating for 
coronary artery disease, status post coronary artery bypass 
graft, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. Part 4, § 4.104, Code 7005 (in effect prior to 
January 12, 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ___ 
(2000), (to be codified at 38 U.S.C.A. § 5103A).  A review of 
the record indicates that the available evidence pertinent to 
the veteran's claims contains sufficient information to rate 
the veteran's disabilities in accordance with the applicable 
rating criteria.  See Massey v. Brown, 7 Vet. App. 204 
(1994).

Disability ratings are based, as far as practicable, on 
average impairment of earning capacity attributable to 
specific disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2000).  Generally, the degrees of disability specified are 
considered adequate to compensate for loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.  

Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  
38 C.F.R. § 4.10 (2000).  If there is a question as to which 
of two evaluations should apply, the higher rating is 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is assigned.  38 C.F.R. § 4.7 (2000).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2000), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Impairment of social and industrial skills indicates an 
inability to adapt to various social and industrial 
environments.  In evaluating the appellant's social and 
industrial adaptability, those abnormalities of conduct, 
judgment, and emotional reactions which affect economic 
adjustment, i.e., which produce impairment of earning 
capacity are considered.  Social inadaptability, reflecting 
the ability to establish healthy interpersonal relationships, 
is evaluated only as it affects industrial adaptability.  38 
C.F.R. § 4.129.

The severity of disability is based on actual symptomatology, 
as it affects social and industrial adaptability.  Two of the 
most important determinants of disability are time lost from 
gainful work and decrease in work efficiency.  VA must not 
underevaluate the emotionally sick veteran with a good work 
record, nor must it overevaluate his or her condition on the 
basis of a poor work record not supported by the psychiatric 
disability picture.  It is for this reason that great 
emphasis is placed on the full report of the examiner, 
descriptive of actual symptomatology.  The record of history 
and complaints is only preliminary to the examination.  The 
objective findings and the examiner's analysis of the 
symptomatology are the essentials.  The examiner's 
classification of the disease as "mild," "moderate," or 
"severe" is not determinative of the degree of disability, 
but the report and the analysis of the symptomatology and the 
full consideration of the whole history by the rating agency 
will be.  38 C.F.R. § 4.130.

Service connection for PTSD was granted by RO rating decision 
in January 1987, and a noncompensable rating was assigned; by 
rating decision in October 1990, the rating thereof was 
increased to 10 percent; that rating was subsequently 
confirmed by a Board decision in March 1994.  A rating in 
excess of 10 percent for PTSD was later denied by RO rating 
decisions in June 1994, March 1996, and by the decision in 
August 1997, here on appeal.

Service connection for coronary artery disease, status post 
myocardial infarction and coronary artery bypass graft, was 
granted by RO rating decision in February 1996, and a 30 
percent rating was assigned.  As noted above, by rating 
decision in April 2000, the RO determined that the February 
1996 rating decision was clearly and unmistakably erroneous, 
in that the service-connected heart disease should be rated 
100 percent disabling from August 24, 1993 (the effective 
date of the grant of service connection) to February 28, 
1994, and 60 percent on and after March 1, 1994.  

The rating decisions granting service connection for PTSD and 
coronary artery disease were based on the available evidence 
of record (both lay and medical), during the veteran's active 
service and thereafter, showing that those disabilities 
resulted from his World War II combat service and/or POW 
experience.

the record indicates that the veteran has been married to his 
spouse since May 1943.

VA and private medical records from September 1979 to April 
1994, including April 1986, August 1989, April and July 1990, 
and August 1992 VA medical examinations and former POW 
protocols, document intermittent treatment for various 
symptoms and illnesses including, in pertinent part, PTSD; 
also evident during this period was impairment involving the 
veteran's cardiovascular system.

VA hospitalization records from December 1992 to January 1993 
document treatment for the veteran's coronary artery disease 
with inferior lateral myocardial infarction.  During 
hospitalization, he indicated he had chest pain, shortness of 
breath, pain, and diaphoresis.  Clinical evaluation and 
testing for possible coronary artery bypass grafting 
determined that such surgery was not necessary on an 
emergency basis; the surgery was scheduled in January 1993.

In February 1993, the veteran was again hospitalized at a VA 
facility, with the diagnosis of status post coronary artery 
bypass graft (which was reportedly performed at the Loma 
Linda University Hospital in January 1993).  While 
hospitalized, he was in stable condition, but was noted to 
have incisional chest pain.  

Medical records from the Temple Community Hospital in April 
1993 document inpatient treatment for illnesses unrelated to 
the veteran's service-connected PTSD or coronary artery 
disease; they document a history of coronary bypass graft.

On VA psychiatric examination in December 1995 (which did not 
include the examiner's review of the claims file), the 
veteran reported experiencing symptoms including intrusive 
memories, nightmares, outbursts of irritability and anger, 
insomnia, and avoidance of stimuli reminding him of his 
traumatic experiences during the war.  The examiner observed 
that he previously examined the veteran in August 1992 and 
February 1995.  On examination, there was evidence of memory 
impairment and limited insight and judgment; "moderate" 
PTSD was diagnosed, and Global Assessment of Functioning 
(GAF) score 60 was assigned.  The examiner indicated that no 
major changes in the disability occurred since the last 
examination in February 1995 (but that examination report in 
not in the claims file).

In May 1997, a surgeon at the Loma Linda University Medical 
Center indicated that the veteran had surgery at that 
facility on January 25, 1993; he was diagnosed with coronary 
artery disease, unstable angina, status post myocardial 
infarction, status post retroperitoneal hemorrhage, status 
post multiple blood transfusions, status post E coli sepsis, 
and diabetes.  His surgery was triple coronary artery bypass 
grafting.

On VA psychiatric examination performed in conjunction with 
POW protocol in June 1997, the veteran reported experiencing 
nightmares, poor sleep, intrusive recollections, depression, 
irritability, and flashbacks.  On examination, chronic PTSD 
was diagnosed, and GAF score 60 was assigned (indicative of 
moderate difficulty in social functioning).  

On VA POW protocol examination in June 1997, history of 
myocardial infarction and coronary artery bypass graft 
surgery was indicated; on examination, a middle sternotomy 
scar was noted; apical beat was not palpable, S1 and S2 were 
normal, the rhythm was regular without murmur.  X-ray study 
of the chest showed status post midline thoracotomy and 
"minimal" arteriosclerosis.  Coronary artery disease, 
status post myocardial infarction and coronary artery bypass 
graft were diagnosed.  

On VA psychiatric examination in June 1999, including a 
review of the claims file, the examiner referred to prior VA 
psychiatric examination including that performed in February 
and December 1995, noting that no change occurred in the 
veteran's marital and employment history since the last 
examination in December 1995.  The veteran indicated that he 
lived with his spouse and noted that they attended veterans' 
group meetings on a weekly basis; reportedly, he enjoyed 
listening to music and watching television; his PTSD-related 
symptoms included irritability and tearfulness, intrusive 
recollections (he noted his POW and war experiences were 
always on his mind), social isolation (he indicated that, 
most of the time, he sat alone quietly), and sadness.  On 
examination, there was evidence of memory and concentration 
impairment, and judgment and insight were fair; there was no 
evidence of obsessive or ritualistic behavior, problems with 
impulse control, or inappropriate behavior; reportedly, he 
felt depressed on a daily basis, had insomnia and was 
nervous, but denied having panic attacks.  Chronic PTSD was 
diagnosed, and GAF score 45 was assigned, consistent with 
evidence of "serious" symptoms and impairment in social and 
occupational functioning.

On VA cardiovascular examination in June 1999, it was 
indicated that the veteran did "well" following his 
coronary artery bypass graft in 1993, until about a year ago 
when he had another episode of chest pain and shortness of 
breath, requiring cardiac catheterization; on examination, he 
reported about 3 episodes of chest tightness a month (at 
times with exertion, and at other times occurring at rest), 
requiring nitroglycerin tablets, two episodes a month of 
paroxysmal nocturnal dyspnea (during which he sat up in bed 
to catch the breath), and chronic mild pedal edema occurring 
after standing longer than an hour.  On examination, blood 
pressure was 129/58; his neck veins were not elevated, and 
the heart had regular rate and rhythm without murmurs or 
extra sounds; a well-healed midline scar was noted; 
echocardiogram showed concentric left ventricular hypertrophy 
but normal left ventricular function.  Known coronary artery 
disease with coronary bypass graft in 1993 and recurrent 
angina on mild exertion, frequent episodes of paroxysmal 
nocturnal dyspnea probably representing angina-equivalent, 
and ability to exercise less than 4 METs were diagnosed.  

On VA social and industrial survey in July 1999, including a 
review of the claims file and interview with the veteran's 
spouse, it was indicated that he had been married since 1943; 
reportedly, he retired from work in 1979 due to disability.  
He indicated that he was never hospitalized due to PTSD but 
received intermittent outpatient treatment and was on 
medication.  About 3 times a week, he reportedly woke up from 
sleep, shouting "at the Japanese;" he indicated he had 
frequent intrusive thoughts and recollections, was irritable, 
and that he "quarreled" with his spouse for "no good 
reasons."  The clinical impression was that his PTSD was 
productive of severe impairment.

Currently, the veteran's service-connected PTSD is rated 
under 38 C.F.R. § 4.130, Code 9411 (2000), and a 50 percent 
rating is assigned consistent with evidence of occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating may be assigned under the Code 9411 where 
there is evidence of occupational and social impairment with 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or work-like setting); inability to establish and 
maintain effective relationships.  A 100 percent rating is 
assignable under Code 9411 where there is total occupational 
and social impairment, due to symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal hygiene); disorientation to time and place; memory 
loss for names of close relatives, own occupation, or own 
name.

Based on the entire record, the Board finds that a 100 
percent rating for the veteran's service-connected PTSD is 
warranted.  The evidence indicates that he experiences 
numerous PTSD-related symptoms including nightmares, 
flashbacks, intrusive thoughts and recollections, anxiety, 
depression, and tearfulness, despite receiving ongoing 
treatment (although complete records of outpatient treatment 
are not in the claims file, his ongoing psychiatric treatment 
was addressed on recent VA examinations discussed above).  As 
discussed above, the schedular criteria for a 100 percent 
rating for PTSD under Code 9411 require that the disability 
be productive of total occupational and social impairment.  
In this case, although the evidence indicates that he is 
married and has 8 children, and does not unambiguously show 
that he has been unable to work due to PTSD alone, the record 
demonstrates that he has been married to his spouse for about 
47 years (having been married while he was still in the 
service during World War II); as indicated on VA social and 
industrial survey in July 1999, he often "quarrels" with 
his spouse; at that time, it was also noted that he was 
unable to meet the demands of employment, and his overall 
PTSD-related condition was characterized as being productive 
of severe impairment.  A GAF score 45 assigned on VA 
psychiatric examination in June 1999 also lends support to 
the veteran's claim. 

The Board notes that a VA psychiatric examination apparently 
performed in February 1995, but the examination report is not 
of record; on subsequent VA psychiatric examination in 
December 1995, the examiner referred to that examination, 
noting that no major changes in some pertinent areas occurred 
since that time (without reporting contemporaneous findings); 
the June 1999 VA psychiatric examination report also relied 
on the findings recorded in December 1995.  Nevertheless, the 
available evidence indicates that the veteran experiences a 
multitude of symptoms including nightmares, poor sleep, 
irritability, nervousness, anger, depression, anxiety, 
flashbacks, and intrusive thoughts and recollections; 
although he is currently married and there is no indication 
of serious marital difficulties.  Overall, resolving the 
benefit of the doubt in his favor, the Board believes the 
severity of his service-connected PTSD is productive of total 
occupational and social impairment, and the severity of the 
disability more nearly approximates the criteria for a 100 
percent rating under Code 9411.

The veteran's service-connected coronary artery disease, 
status post coronary artery bypass graft, is currently rated 
under Code 7005 (1997), arteriosclerotic heart disease; a 60 
percent rating is assigned consistent with a finding of 
arteriosclerotic heart disease following typical history of 
acute coronary occlusion or thrombosis, or with history of 
repeated anginal attacks, more than light manual labor not 
feasible.  A 100 percent rating is warranted under Code 7005 
for arteriosclerotic heart disease, after 6 months, with 
chronic residual findings of congestive heart failure or 
angina on moderate exertion or more than sedentary employment 
is precluded.

Based on the foregoing, the Board finds that a 100 percent 
rating for the veteran's service-connected coronary artery 
disease, status post coronary artery bypass graft is 
warranted under Code 7005.  In particular, the evidence of 
record reveals that he had a myocardial infarction in 
December 1993, requiring hospitalization and triple bypass 
surgery; in December 1998, he appears to have required more 
cardiac surgery.  Although pertinent clinical records 
documenting treatment in 1998 and thereafter are not in the 
claims file, the available medical evidence is sufficient to 
rate the veteran's claim.  Specifically, on VA cardiovascular 
examination in June 1999, it was indicated that he had 
frequent episodes of angina (requiring nitroglycerin 
tablets), at times occurring on exertion and at other times 
at rest, and frequent episodes of angina-equivalent 
paroxysmal nocturnal dyspnea.  Thus, the Board finds that the 
evidence supports a 100 percent rating for the veteran's 
service-connected coronary artery disease, status post 
coronary artery bypass graft, under Code 7005, effective in 
1997.  See Karnas, 1 Vet. App. at 313.


ORDER

A 100 percent schedular rating for PTSD is granted, subject 
to the law and regulation governing the payment of monetary 
awards.

A 100 percent schedular rating for coronary artery disease, 
status post coronary artery bypass graft, is granted, subject 
to the law and regulation governing the payment of monetary 
awards.


		
	J. F. Gough
	Veterans Law Judge
	Board of Veterans' Appeals

 

- 12 -


- 1 -


